***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-13-0005700
                                                               18-JUN-2015
                                                               09:05 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

              JOHN DOE, Petitioner/Appellant-Appellant,

                                     vs.

        ATTORNEY GENERAL, Respondent/Appellee-Appellee.
________________________________________________________________

                          SCWC-13-0005700
        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIV. NO. 13-1-1331)

                               JUNE 18, 2015

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.,

                 OPINION OF THE COURT BY McKENNA, J.


                             I.   Introduction

           Pro se Petitioner/Appellant-Appellant John Doe (“Doe”)

timely applied for writ of certiorari (“Application”) on March

30, 2015 from a March 25, 2015 Judgment entered by the

Intermediate Court of Appeals (“ICA”) pursuant to its February
23, 2015 Summary Disposition Order (“SDO”).           The ICA affirmed

the Circuit Court of the First Circuit’s (“circuit court[’s]”)

dismissal of Doe’s agency appeal based on a lack of

jurisdiction, holding that the circuit court’s decision was not

clearly erroneous.

           At issue in Doe’s Application is whether communication

between Respondent/Appellee-Appellee Attorney General and Doe

consists of an administrative decision in response to a

petition, and whether that decision is appealable to the circuit

court.

                              II.   Background

A.   Factual Background

           As a result of pleading guilty in 2011 to two counts

of a gross misdemeanor under Washington law, “Communication with

minor for immoral purposes,” Wash. Rev. Code Ann. § 9.68A.090

(West 2010),1 Doe has been a registered sex offender in

Washington, and must continue to be registered until 2021.              See

Wash. Rev. Code Ann. § 9A.44.140(3) (West 2009, Supp. 2015).                 A

gross misdemeanor is a serious misdemeanor though not a felony.

Black’s Law Dictionary 1150 (10th ed. 2014).           As he hoped to


     1
            Doe stated the following facts in his plea agreement:
“During the period between October 1, 2009 and October 31, 2009, on two
separate occasions, I communicated with [omitted initials and birthdate of
minor], a person under 18 years of age, for an immoral purpose of a sexual
nature. This occurred in King County Washington.”



                                      2
vacation in Hawaii with his family, on May 23, 2012, Doe sent an

e-mail to the Hawaii Criminal Justice Data Center (“HCJDC”),

inquiring as to (1) Hawaii’s registration requirements, and (2)

whether and how he could petition the attorney general for an

exemption from those requirements.         HCJDC is “an agency of the

Department of the Attorney General in the State of Hawaii,”

which “administers the State’s sex offender registration

system.”   Hawaii Criminal Justice Data Center, Hawaii.gov,

http://www.ag.hawaii.gov/hcjdc (last visited June 16, 2015);

Department of the Attorney General, Hawaii.gov,

http://ag.hawaii.gov/about-us/overview/ (last visited June 16,

2015).

             On June 4, 2012, HCJDC replied to Doe’s e-mail,

generally paraphrasing registration requirements under the

Hawaii Revised Statutes (“HRS”) — that all sex offenders

convicted of “covered offenses” pursuant to HRS § 846E-1 (Supp.

2012), “who remain, or expect to remain, in Hawaii for more than

ten days, or for an aggregate period exceeding thirty days in

one calendar year” shall register.2         HCJDC added that certain

     2
            HCJDC did not cite to the HRS when relaying this “duration
condition” to Doe. Indeed, it could not, as the statutory provision
reflecting this condition was not enacted until April 30, 2013. See 2013
Haw. Sess. Laws Act 64, § 5 at 116 (amending HRS § 846E-2(a) by adding:
“Registration under this subsection is required whenever the covered
offender, whether or not a resident of this State, remains in this State for
more than ten days or for an aggregate period exceeding thirty days in one
calendar year.”) (“duration condition”).
                                                             (continued . . .)

                                      3
covered offenders who “establish[] or maintain[] a residence in

Hawaii . . . may petition the State Attorney General for

termination of registration requirements,” but that

“[c]urrently, there is no form available.”

            Approximately ten months after HCJDC e-mailed its

reply, Doe wrote to then Attorney General David Louie (“Attorney

General”) by letter dated March 24, 2013.          Doe stated that his

purpose was to “petition termination of sex offender

registration requirements per Hawaii statute Section 846E-2(b)”3

as he was “[p]resently . . . not a resident of Hawaii, . . . but




(. . . continued)
            The only statutory minimum duration period as of June 2012 was
contained in HRS § 846E-2(g) (Supp. 2012), which concerns registration with
the chief of police, and not registration with the attorney general. See HRS
§ 846E-2(g) (Supp. 2012) (“In addition to the requirement under subsection
(a) to register with the attorney general . . . each covered offender shall
also register in person with the chief of police where the covered offender
resides or is present. . . . Registration under this subsection is required
whenever the covered offender, whether or not a resident of this State,
remains in this State for more than ten days or for an aggregate period
exceeding thirty days in one calendar year.” (emphasis added)).
      3
            A person who establishes or maintains a residence in this
            State and who has not been designated as a covered offender
            by a court of this State but who has been designated as a
            covered offender . . . or any other sexual offender
            designation in another state or jurisdiction and was, as a
            result of such designation, subjected to registration or
            community or public notification, . . . without regard to
            whether the person otherwise meets the criteria for
            registration as a covered offender, shall register in the
            manner provided in this section . . . . A person who meets
            the criteria of this subsection is subject to the
            requirements and penalty provisions of section 846E-9 until
            the person successfully petitions the attorney general for
            termination of registration requirements . . . .

HRS § 846E-2(b) (2014).



                                      4
[he and his family4] [we]re making plans for an extended visit to

the islands and likely to exceed the 10 day grace period . . .

.”    With his letter, Doe included several State of Washington

court documents related to his conviction.

            Doe argued that he should be relieved from sex

offender registration requirements because “Hawaii has no

comparable criminal sex offense to [his] misdemeanor violation .

. . , and neither the elements of the conviction nor the conduct

pled to is comparable to a Hawaii criminal sex offense.”              Doe

sought a “formal determination on this matter,” and provided

notice that “if unsatisfied with [the Attorney General’s]

determination, [he] may appeal [the] decision pursuant to

Chapter 91.”

            HCJDC replied to Doe on behalf of the Attorney General

by letter dated April 10, 2013:

                  In regards to whether your Washington State
            conviction of Communication with a Minor for Immoral
            Purposes is a covered offense requiring registration in
            Hawaii, Chapter 846E-2, Hawaii Revised Statutes (HRS)
            requires you to register in this state before any
            determination can be made. . . .

                  As such, you will be required to register in Hawaii
            should you remain in this state for more than ten days or
            for an aggregate period exceeding thirty days in one
            calendar year. You must register . . . no later than three
            working days after your arrival in this state. . . .

            On May 6, 2013, Doe filed a “Notice of Appeal to the

Circuit Court” (“Notice”), with respect to “the decision of
      4
             Doe uses the pronoun, “we,” in his letter, but does not define
it.   That it appears he refers to he and his family is based on his e-mail.


                                       5
Attorney General written on April 10, 2013, denying request for

declaratory review whether a foreign conviction in violation of

Washington State RCW 9.68A.090 was a ‘covered offense’ per 845E-

1.”   In the Notice, Doe cited to “Chapter 846ER-2(b) [sic],

Chapter 91-8 and Chapter 91.14 [sic], Hawaii Revised

Statutes,[5] and Rule 72 of the Hawaii Rules of Civil Procedure”

in support.

            Upon receiving the Notice, HCJDC issued a letter dated

May 16, 2013, the purpose of which was to “modify” its letter

dated April 10, 2013.      In the May 16 letter, HCJDC (1)

characterized Doe’s letter to the Attorney General as seeking

“termination of sex offender registration requirements pursuant

to Hawaii Revised Statutes (HRS) section 846E-2(b),” (2) quoted

HRS § 846E-2(b), and (3) concluded:

            [B]ecause you were convicted and required to register in
            the State of Washington, under the above-referenced

      5
            Any interested person may petition an agency for a
            declaratory order as to the applicability of any statutory
            provision or of any rule or order of the agency. Each
            agency shall adopt rules prescribing the form of the
            petitions and the procedure for their submission,
            consideration, and prompt disposition. Orders disposing of
            petitions in such cases shall have the same status as other
            agency orders.

HRS § 91-8 (2012).

            Any person aggrieved by a final decision and order in a
            contested case or by a preliminary ruling of the nature
            that deferral of review pending entry of a subsequent final
            decision would deprive appellant of adequate relief is
            entitled to judicial review thereof . . . .

HRS § 91-14(a) (2012).


                                      6
            statute, if you reside in Hawaii for more than ten days or
            for an aggregate period exceeding thirty days in one
            calendar year, you are required to register. Registration
            is a prerequisite to your filing of a petition for
            termination of registration requirement [sic].

(footnote omitted).

B.   Circuit Court Proceedings

            The parties filed briefs on the appeal, which were

received and considered by the circuit court.6           Oral argument was

held on September 13, 2013.       Doe appeared pro se.

            Although Doe broadly stated in his opening brief that

“[t]he purpose for the petition is to provide the Appellant with

assurance of his legal standing and allow for planning regarding

work, travel, and residency,” and more generally argued that he

“should not be required to register as a sex offender while

present in Hawaii,” at no time during the argument at circuit

court was there a change to Doe’s intended travels to Hawaii.

Doe never stated that he would be residing in Hawaii.            Instead,

as previously noted, Doe’s May 23, 2012 e-mail indicated he

“would like to continue vacationing periodically in Hawaii,” and

his subsequent March 24, 2013 letter to the Attorney General

noted he was “making plans for an extended visit to the

islands.”    Nevertheless, at circuit court, the parties focused


      6
            Although Doe’s Reply Brief was untimely filed on August 26, 2013,
given that no objections were made by the Attorney General, the circuit court
ruled at oral argument that it would “receive [the Reply Brief] and . . .
consider [it].”


                                      7
their arguments on HRS § 846E-2(b), which applies only to those

offenders who “establish[] or maintain[] a residence in this

State.”   HRS § 846E-2(b).    The circuit court also concentrated

on subsection (b) when clarifying the law and Doe’s position:

                Now, when I read the registration requirement,
          specifically HRS 846E-2, that pertains to registration
          requirements, it speaks to that a person shall register
          without regard to whether the person otherwise meets the
          criteria for registration as a covered offender. So what
          I’m hearing from you [Doe] is that there is a dispute on
          your part as to whether or not it would be a covered --
          whether or not you are a covered offender, No. 1, on the
          merits of the case. But without going into the merits as
          to whether or not it pertains to you, nevertheless shall
          register in the manner provided in this section until the
          person successfully petitions the attorney general for
          termination.

                So we’re looking at a particular process. It sounds
          as if you have to first register and then petition for
          termination and then the -- there’s a determination as to
          whether or not it should be terminated in terms of looking
          -- hearing the merits of your argument.

          The circuit court concluded that because Doe did not

follow the designated process, his communications with HCJDC

“d[id] not . . . present a contested proceeding” that was

appealable under HRS § 91-14.      On this basis, the circuit court

dismissed the case for lack of subject matter jurisdiction under

HRS Chapter 91.

C.   Appeal to the ICA

          On appeal to the ICA, Doe asserted:

          Appellant researched the registration requirements in
          Hawaii and believes he does not meet the requirements as a
          “covered offender” and therefore should not be subjected to
          the registration requirements if he travels to Hawaii for
          business or personal reasons, and requested such a
          determination by the Attorney General in a letter.

Doe asserted the following points of error on appeal:

                                    8
            1) that the communication between the Appellant and
            Attorney General did not constitute a contested case, and

            2) that Appellant is first required to register as a sexual
            offender before he was authorized to petition the Attorney
            General as he did.

            In response, the Attorney General argued the circuit

court appropriately dismissed Doe’s Notice because (1) the

written communications between Doe and HCJDC did not constitute

a contested case, (2) Doe’s letter was not a petition for

termination, and (3) the letter did not amount to a petition for

a declaratory ruling pursuant to HRS § 91-8 as Doe did not cite

to that statute, but instead cited only to HRS § 846E-2(b).               The

Attorney General went on to add:

                  To be sure, the Attorney General lacks the statutory
            authority to deem someone “not a covered offender” prior to
            registration as [Doe] requests. . . .

            . . . .

                  [Nevertheless], it reasonably appears that [Doe]’s
            [Washington state] conviction for violating RCW § 9.68A.090
            would constitute a “sexual offense” under HRS § 846E-1 . .
            . . However, as [Doe] has not yet registered here and
            verified his identity, [HCJDC] has yet to make that
            determination.

(emphasis in original).

            The ICA concluded that “[Doe]’s correspondence with

[HCJDC] did not constitute an appealable contested case hearing”

because (1) HCJDC’s correspondence with Doe was “not required by

law,” and (2) “[HCJDC]’s responses were merely recitations of

what registration procedures would apply, if [Doe] were to visit

Hawaii.”   Accordingly, the ICA affirmed the circuit court’s:


                                      9
“(1) ‘Notice of Entry of Final Judgement,’ filed October 17,

2013; (2) ‘Final Judgment,’ filed October 17, 2013; and (3)

‘Order Dismissing Notice of Appeal to Circuit Court, Filed May

6, 2013,’ filed October 17, 2013.”

                    III. Standards of Review

A.   Jurisdiction

          “[T]he existence of jurisdiction is a question of law

that [is] review[ed] de novo under the right/wrong standard.”

Captain Andy’s Sailing, Inc. v. Dep’t of Land & Natural Res.,

113 Hawaii 184, 192, 150 P.3d 833, 841 (2006) (internal

quotation marks, brackets, and citation omitted).

B.   Interpretation of a Statute

          “‘The interpretation of a statute is a question of law

reviewable de novo.’”   Ka Paakai O Kaaina v. Land Use Comm’n, 94

Hawaii 31, 41, 7 P.3d 1068, 1078 (2000) (quoting Amantiad v.

Odum, 90 Hawaii 152, 160, 977 P.2d 160, 168 (1999)).

                          IV.   Discussion

A.   Overview of Hawaii’s Sex Offender Registration Scheme

          Persons who commit sexual offenses out-of-state and

are subject to the registration requirements of the jurisdiction

in which those crimes were committed (“out-of-state offenders”),

who also wish to be present in Hawaii, fall into one of three

categories: (1) those who remain in Hawaii for no more than ten


                                 10
days or for no more than an aggregate period of thirty days in

one calendar year (“Group 1”); (2) those who remain in Hawaii

for more than ten days or for an aggregate period exceeding

thirty days in one calendar year (“Group 2”);7 and (3) those who

establish or maintain a residence in Hawaii (“Group 3”).             These

categories are based on the following statutes:

           A covered offender shall register with the attorney general
           and comply with the provisions of this chapter for life or
           for a shorter period of time as provided in this chapter.
           Registration under this subsection is required whenever the
           covered offender, whether or not a resident of this State,
           remains in this State for more than ten days or for an
           aggregate period exceeding thirty days in one calendar
           year. A covered offender shall be eligible to petition the
           court in a civil proceeding for an order that the covered
           offender’s registration requirements under this chapter be
           terminated, as provided in section 846E-10.

HRS § 846E-2(a) (2014);

           A person who establishes or maintains a residence in this
           State and who has not been designated as a covered offender
           by a court of this State but who has been designated as a
           covered offender . . . or any other sexual offender
           designation in another state or jurisdiction and was, as a
           result of such designation, subjected to registration or
           community or public notification . . . , without regard to
           whether the person otherwise meets the criteria for
           registration as a covered offender, shall register in the
           manner provided in this section . . . . A person who meets
           the criteria of this subsection is subject to the
           requirements and penalty provisions of section 846E-9 until
           the person successfully petitions the attorney general for
           termination of registration requirements . . . .

HRS § 846E-2(b) (2014).



     7
            Because the parties do not take issue with the duration condition
(whether as codified in 2014 or as expressed in HCJDC’s June 4, 2012 e-mail,
see supra note 2) or other 2013 amendments to HRS Chapter 846E-2, we examine
Hawaii’s sex offender registration requirements as they were codified in 2014
unless otherwise noted.



                                     11
          The critical difference between these two subsections

is that subsection (b) applies only to Group 3 offenders, i.e.,

“person[s]” who are out-of-state offenders who “establish[] or

maintain[] a residence in [Hawaii].”       HRS § 846E-2(b).     HRS

Chapter 846E does not define “residence” nor does it refer to a

statutory definition provided elsewhere in the HRS.          The 2013

amendments, however, define “permanent residence” and “temporary

residence.”

                 “Permanent residence” means a building, permanent
          structure or unit therein, or watercraft where the covered
          offender resides and intends to reside indefinitely, or at
          least for the next one hundred eighty days, and which the
          offender owns, rents, or occupies with the consent of the
          owner.

          . . . .

                “Temporary residence” means a building, permanent
          structure or unit therein, watercraft, emergency shelter,
          or transitional housing facility where the covered offender
          resides, but does not intend to reside for more than one
          hundred eighty days.”

HRS § 846E-1 (2014).

          The portions of these definitions that concern

“residence” turn on “where the covered offender resides.”              Id.

(emphasis added).   “Reside” is defined as: “[t]o dwell

permanently or continuously; to have a settled abode for a time;

to have one’s residence or domicile; specif., to be in

residence, as the incumbent of a benefice.”         Webster’s New Int’l

Dictionary 2119 (2d ed. 1960).      Taking these definitions into

consideration, “residence,” in the context of HRS § 846E-2(b),



                                   12
reasonably means “a building, permanent structure or unit

therein, or watercraft where the covered offender settles to

dwell permanently or continuously.”

          Notably, the foregoing is consistent with the

definition of “residence” provided in HRS § 11-13 (2009), which

is used for election purposes only: “The residence of a person

is that place in which the person’s habitation is fixed, and to

which, whenever the person is absent, the person has the

intention to return[.]”   HRS § 11-13(1).

          Registration requirements for out-of-state offenders

in Groups 1 and 3 are straightforward.   Those in Group 1 are not

subject to Hawaii’s registration requirements, as they do not

remain in Hawaii long enough to trigger registration.    See HRS

§ 846E-2(a).   Those in Group 3 are plainly subject to Hawaii’s

registration requirements as they are “person[s]” who meet the

residency criterion:   “A person who establishes or maintains a

residence in this State . . . who has been designated as a

covered offender, sex offender, . . . or any other sexual

offender designation in another state or jurisdiction and was,

as a result of such designation, subjected to registration

. . . , without regard to whether the person otherwise meets the

criteria for registration as a covered offender, shall register




                                13
in the manner provided in this section . . . .”           HRS § 846E-2(b)

(emphasis added).8

           Whether an out-of-state offender in Group 2 — to which

Doe ostensibly belongs9 — must register is solely dependent on

whether the out-of-state offense committed is considered a

“covered offense” under Hawaii law.        This is because

registration under subsection (a) is only required of “covered

offender[s].”    HRS § 846E-2(a) (“A covered offender shall

register with the attorney general and comply with the

provisions of this chapter . . . .”) (emphasis added).            This

contrasts with subsection (b)’s reference to “person[s].”            HRS §

846E-2(b).    A “covered offender” includes a person who has been

convicted of a “sexual offense” or a “crime against minors.”

HRS § 846E-1.    A “sexual offense” includes any out-of-state

offense “that under the laws of [Hawaii] would be a sexual

offense as defined in [HRS § 846E-1, paragraphs (1)–(6), under

the definition of ‘sexual offense’].”         Id.   A “crime against

minors” includes any out-of-state offense “that, under the laws

of [Hawaii], would be a crime against minors as designated in


     8
            As the record does not show Doe has established or maintained a
residence in Hawaii, and as discussed infra Parts IV.B.—G., the statutory
subsection applicable to Doe is HRS § 846E-2(a). Accordingly, although there
may be potential issues posed by the register-first-then-petition scheme set
forth in HRS § 846E-2(b), this opinion does not address them.
     9
           See infra Part IV.C.



                                     14
[HRS § 846E-1, paragraphs (1)–(4), under the definition of

‘crime against minors’].”   Id.

          If the offense is not a “covered offense,” then the

out-of-state offender does not fall under Hawaii’s sex offender

registration scheme, and therefore the out-of-state offender

need not register.   However, if the out-of-state offense is a

“covered offense,” the out-of-state offender must register.        See

HRS § 846E-2(a).   This inquiry is not an easy one, as

acknowledged by the Attorney General in 2013.       See David M.

Louie & Lance M. Goto, Testimony of the Dep’t of the Attorney

Gen. Twenty-seventh Legislature, 2013, 2–3 (Jan. 29, 2013),

http://www.capitol.hawaii.gov/Session2013/Testimony/SB1016_TESTI

MONY_JDL_01-29-13.pdf (“AG Testimony”) (“In evaluating offenders

with convictions from other jurisdictions, it sometimes is very

difficult to determine whether or not, and how, Hawaii

registration requirements apply.       Some offenses from other

jurisdictions are very different from Hawaii law.”).

B.   Terminating Registration Requirements under HRS § 846E-2(b)
for a Group 3 Offender Differs from Determining Whether a Group
2 Offender’s Out-of-State Offense Is a “Covered Offense”

          Although a Group 3 offender who establishes or

maintains a residence in Hawaii must register “without regard to

whether the person otherwise meets the criteria for registration

as a covered offender,” he or she may “petition[] the attorney



                                  15
general”10 to terminate his or her registration requirements by

showing that he or she “does not meet the criteria for

registration as a covered offender under the laws of [Hawaii],”

i.e., that the out-of-state offense committed is not a “covered

offense” under Hawaii law.       HRS § 846E-2(b) (emphasis added).11

In this context, the root legal issue regarding whether

registration requirements for a Group 3 offender should be


     10
            “‘Attorney general’ means the attorney general of the State of
Hawaii, the department of the attorney general, or an authorized
representative of the attorney general.” HRS § 846E-1.
     11
           HRS 846E-2(b) states in relevant part:

           A person who meets the criteria of this subsection [HRS
           846E-2(b)] is subject to the requirements and penalty
           provisions of section 846E-9 until the person successfully
           petitions the attorney general for termination of
           registration requirements by:

                 (1) Providing an order issued by the court that
           designated the person as a covered offender, sex offender,
           offender against minors, repeat covered offender, sexually
           violent predator, or any other sexual offender designation
           in the state or jurisdiction in which the order was issued,
           which states that such designation has been removed or
           demonstrates to the attorney general that such designation,
           if not imposed by a court, has been removed by operation of
           law or court order in the state or jurisdiction in which
           the designation was made, and such person does not meet the
           criteria for registration as a covered offender under the
           laws of this State; or

                  (2) Demonstrating that the out-of-state convictions
           upon which the sexual offender designation was established
           are not covered offenses under section 846E-1, thereby
           showing that such person does not meet the criteria for
           registration as a covered offender under the laws of this
           State.

HRS § 846E-2(b) (emphasis added). Accordingly, termination pursuant to
either of these two bases rests on whether the out-of-state offender “does
not meet the criteria for registration as a covered offender under the laws
of this State.”



                                     16
terminated is very similar, if not identical, to that regarding

whether Hawaii’s registration scheme applies to a Group 2

offender: is the out-of-state offense a “covered offense” under

Hawaii law?

          Despite this overlap of the underlying legal questions

facing offenders in Groups 2 and 3, when that question arises

for each Group differs.   Group 2 faces the question before any

registration is required, as the inquiry’s purpose is to

determine whether the statutory scheme even applies.   On the

other hand, because Hawaii’s registration requirements

immediately apply to Group 3 by the plain language of HRS

§ 846E-2(b), offenders in this Group face the question only upon

their request for termination of requirements, which occurs

after mandatory registration.

          How the question is raised by an out-of-state offender

before an appropriate authority also differs based on whether

the offender belongs to Group 2 or Group 3.    Pursuant to the

plain language of the statute, a Group 3 out-of-state offender

would pose the question to the attorney general for termination

of registration requirements.    See supra note 11 (quoting HRS §

846E-2(b)).    An appeal of the attorney general’s decision can be

made pursuant to HRS Chapter 91, Hawaii’s Administrative

Procedure Act.   See HRS § 846E-2(b).



                                 17
           The statute is not as clear with respect to how the

question can be raised by a Group 2 offender.           Nothing in HRS

§ 846E-2(a) outlines the process by which a Group 2 offender may

seek an authoritative determination as to whether the

registration scheme applies to him or her.12          Nevertheless, due

to the attorney general’s role as the administrator of Hawaii’s

sex offender registration system, such a request by a Group 2

offender would be governed by Hawaii’s Administrative Procedure

Act, see HRS Chapter 91, and the attorney general’s agency

rules, see Hawaii Administrative Rules (“HAR”) Title 5.13

           Specifically, HRS § 91-8 permits “any interested

person [to] petition an agency for a declaratory order [which is

afforded the same status as other agency orders] as to the

applicability of any statutory provision or of any rule or order

of the agency,” and HAR § 5-1-70 (effective 1993) states in

relevant part:

           Petition for declaratory rulings. (a) Any interested
           person may petition the department [of the attorney
           general] for the issuance of a declaratory order as to the
           applicability of any statutory provision administered by

     12
            Notably, the subsection provides: “A covered offender shall be
eligible to petition the court in a civil proceeding for an order that the
covered offender’s registration requirements under this chapter be
terminated, as provided in section 846E-10.” HRS § 846E-2(a). However, this
civil court procedure is not directed at an out-of-state offender who seeks a
determination regarding his or her “covered offender” status.
      13
            Multiple sections within HRS Chapter 846E refer to HRS Chapter
91: HRS § 846E-2(b), (g) (2014); HRS § 846E-3(c), (d) (2014); HRS § 846E-4(e)
(2014); HRS § 846E-5(b) (2014); and HRS § 846E-9(a)(12) (2014).




                                     18
          the department or of any rule or order of the department.
          Petitions for the issuance of a declaratory order shall
          state clearly and concisely the controversy or uncertainty,
          shall cite the statutory authority or rule or order
          involved, shall include a detailed statement of all the
          facts and the reasons or grounds prompting the petition,
          together with full disclosure of the petitioner’s interest,
          and shall conform to the requirements of section 5-1-35.

HAR § 5-1-70 (emphasis added).      See Citizens Against Reckless

Dev. v. Zoning Bd. of Appeals, 114 Hawaii 184, 196–97, 159 P.3d

143, 155–56 (2007) (“[T]he declaratory ruling procedure of HRS §

91-8 is meant to provide a means of seeking a determination of

whether and in what way some statute, agency rule, or order,

applies to the factual situation raised by an interested

person.” (emphasis in original)); Fasi v. State Public Emp’t

Relations Bd., 60 Haw. 436, 444, 591 P.2d 113, 118 (1979) (“[HRS

§ 91-8] is designed to provide a means for securing from an

agency its interpretation of relevant statutes, rules and

orders. . . .   The declaratory ruling so obtained has effect

only as an order of the agency.”).       “Based on the plain language

of [HRS § 91-8], . . . interested persons are those ‘affected’

by, or ‘involved’ with, the applicability of ‘any statutory

provision or of any rule or order of the agency.”          AlohaCare v.

Ito, 126 Hawaii 326, 360, 271 P.3d 621, 655 (2012) (internal

citations and footnote omitted).

          Accordingly, as an “interested person,” a Group 2

offender may follow the procedure outlined in the attorney

general’s administrative rules and submit a petition to the

                                   19
attorney general for a declaratory order regarding whether the

sex offender registration requirements detailed in HRS § 846E-2

apply to him or her.   If the petitioner is aggrieved by the

decision, the petitioner may also appeal the declaratory order

to the circuit court pursuant to HRS § 91-14.   See HRS § 91-

14(a) (“Any person aggrieved by a final decision and order in a

contested case or by a preliminary ruling of the nature that

deferral of review pending entry of a subsequent final decision

would deprive appellant of adequate relief is entitled to

judicial review . . . .” (emphasis added)); Lingle v. Haw. Gov’t

Emps. Ass’n, 107 Hawaii 178, 186, 111 P.3d 587, 595 (2005)

(“[W]e hold that orders disposing of petitions for declaratory

rulings under HRS § 91–8 are appealable to the circuit court

pursuant to HRS § 91–14.”); see also AlohaCare, 126 Hawaii at

342, 271 P.3d at 637 (declining to reach the issue of whether an

“interested person” who petitions for a declaratory ruling under

HRS § 91-8 is necessarily a “person aggrieved” pursuant to HRS §

91-14, but holding that in the given case, the petitioner was a

“person aggrieved”).

C.   Doe, by Way of His May 23, 2012 E-mail and March 24, 2013
Letter, Sought to Petition the Attorney General for a
Declaration as to Whether He Was Required to Register in Hawaii
Pursuant to HRS Chapter 846E

          In his May 23, 2012 e-mail to the Attorney General,

Doe expressed his understanding that Hawaii law did not require


                                20
him to register if he vacationed in Hawaii, but he wanted to

know HCJDC’s opinion:

          I was convicted of a gross misdemeanor in Washington State
          . . . . From what I can tell there is no similar statute
          in Hawaii and that this may not require registration.

          . . . .

          The purpose of my request is, I and my family have in the
          past and would like to continue vacationing periodically in
          Hawaii, and I need to know what my requirements are, if
          actually required, for registration.

(emphasis added).   Notably, Doe did not state that he intended

to “establish[] or maintain[] a residence” in Hawaii — the

condition necessary for HRS § 846E-2(b) to apply — or otherwise

referred to HRS § 846E-2(b).      Nor did he use the word

“termination” in his e-mail.

          Instead, Doe’s e-mail with the subject line, “Sex

Offender Registration Petition,” stated: “In reviewing Hawaii’s

sex offender registration laws, I understand one can petition

the DOJ/AG to be exempt from registration in Hawaii based on the

basis the convicted offense is not similar to a Hawaii sex

offense statute. . . .    Please let me know the petition process

and whethere [sic] you have a form for this or not.”          A plain

reading of the entirety of Doe’s request reveals that he sought

to petition the Attorney General for verification that he would

not be subject to Hawaii’s sex offender registration laws if he

“vacation[ed] periodically in Hawaii.”       In other words, Doe

sought to petition for a declaratory order, pursuant to HRS

                                   21
§ 91-8, as to whether the sex offender registration requirements

detailed in HRS § 846E-2 would apply to him in his intended

travels to Hawaii, i.e., whether his Washington state conviction

is a “covered offense” under Hawaii law.

          Further underscoring this interpretation is the fact

that, at the time of Doe’s May 23, 2012 e-mail, HRS § 846E-2(a)

(Supp. 2012) read in relevant part: “A covered offender shall

register with the attorney general and comply with the

provisions of this chapter for life or for a shorter period of

time as provided in this chapter.”    In other words, the statute

in effect at the time, on its face, required a covered offender

to register as soon as the covered offender came within the

State’s jurisdiction, i.e., a covered offender’s initial

presence in Hawaii.   Accordingly, given no evident “grace

period” in the requirements outlined in HRS § 846E-2(a) (Supp.

2012), it follows that Doe’s inquiry was focused on whether his

offense is a “covered offense” that triggers a requirement to

register if he vacationed in Hawaii.

          The purpose of Doe’s letter dated March 24, 2013 was

less apparent, but nevertheless ascertainable.    He captioned the

letter, “Reference: Petition of Termination of Sex Offender

Registration Requirements,” and the only Hawaii law he cited was

HRS § 846E-2(b).   The use of “termination” in his caption and


                                 22
sole legal citation to HRS § 846E-2(b) is unsurprising as the

petition process detailed in HCJDC’s e-mail response dated June

4, 2012 was only that contained in HRS § 846E-2(b).           No

reference was made by HCJDC to HRS § 91-8 or HAR § 5-1-70.

           The factual circumstances presented in the letter had

not changed from those presented in his e-mail.           That is, he:

(1) reiterated that he is not a resident of Hawaii (“Presently I

am not a resident of Hawaii . . . .        Even though I am not a

resident . . . I request that my petition be evaluated

nonetheless.”); (2) asserted that he planned to “visit” Hawaii

(“[W]e are making plans for an extended visit to the islands and

likely to exceed the 10 day grace period[14] triggering

requirement for in person registration.”); and (3) argued that

his Washington state conviction is not “comparable to any

existing Hawaii criminal offense” as “neither the elements of

the [Washington] conviction nor the conduct pled to is

comparable to a Hawaii criminal sex offense,” and attached

numerous Washington court documents associated with his

conviction.    In sum, Doe’s circumstances were clearly that of a

Group 2 offender, not a Group 3 offender.




      14
            The ten-day or thirty-day-in-the-aggregate durational condition
was not yet codified at the time of Doe’s letter. However, HCJDC’s June 4,
2012 e-mail communicated the “grace period” to Doe. See also supra 3 & note
2.


                                     23
          That Doe wrote in his letter that he was

“petition[ing] [for] termination of sex offender registration

requirements per Hawaii statute Section 846E-2(b),” is not

dispositive of how his pro se letter should have been handled by

the attorney general, the receiving agency.   The case, Dupree v.

Hiraga, 121 Hawaii 297, 219 P.3d 1084 (2009), is instructive.

          In Dupree, the Clerk of the County of Maui (“Clerk”),

received several letters challenging the residency of Solomon P.

Kahoohalahala, a candidate for the Lānai seat on the Maui County

Council (“Candidate”).   One of letters was submitted by Lānai

resident, Michael D. Dupree (“Dupree”), who stated that the

Candidate “should ‘run in the district that he currently resides

in and give a current Lanai resident the opportunity to

represent their home island.’”   Dupree, 121 Hawaii at 302, 219

P.3d at 1089.   In his issued ruling on the collective complaint

letters, the Clerk concluded that the Candidate’s “‘residence

address of record has always been on Lanai.’ . . .   [T]o the

extent that the Complaint Letters constitute a challenge to [the

Candidate’s] right to remain a registered voter in []Lanai[] . .

. , the challenge is not sustained.”   Dupree, 121 Hawaii at 304,

219 P.3d at 1091.

          The Board of Registration (“Board”) subsequently

received a pro se appeal letter from Dupree, which was


                                 24
characterized by the Board chair as a “‘challenge to [the

Candidate’s] right to remain a registered voter on Lanai.’”        121

Hawaii at 306, 219 P.3d at 1093.      After holding a hearing, the

Board sustained Dupree’s appeal and overruled the Clerk’s

decision, holding that “[f]or purposes of this 2008 election,

[the Candidate] is a resident of Lahaina, Maui.”      121 Hawaii at

310, 219 P.3d at 1097.     On appeal to this court, the Candidate

argued that the Board had lacked jurisdiction to hear Dupree’s

appeal because Dupree’s initial letter to the Clerk challenged

the Candidate’s candidacy, not his voter registration status.

Id. at 311, 219 P.3d at 1098.

          In holding that the Board had jurisdiction to consider

Dupree’s appeal, this court observed that Dupree had proceeded

pro se when he submitted his initial letter to the Clerk, and

that “[p]leadings prepared by pro se litigants should be

interpreted liberally.”     121 Hawaii at 314, 219 P.3d at 1101

(citing Giuliani v. Chuck, 1 Haw. App. 379, 385–86, 620 P.2d

733, 737–38 (1980)).     Accordingly, the Clerk “acted within the

scope of his authority in construing [Dupree’s] letter[] as a

challenge to [the Candidate]’s residency . . . and investigating

on that basis. . . .     The Board therefore . . . had jurisdiction

to hear Dupree’s appeal from that aspect of [the Clerk]’s




                                  25
decision.”    121 Hawaii at 315, 219 P.3d at 1102 (footnote

omitted).    Specifically, this Court observed:

            [Although] Dupree’s letter focused on [the Candidate]’s
            residency for the purpose of challenging his eligibility as
            a candidate from Lānai, rather than his right to vote on
            Lānai[,] . . . that does not mean that [the Clerk] was
            required to ignore Dupree’s factual allegations insofar as
            they cast doubt on the legitimacy of [the Candidate]’s
            voter registration on Lānai.

121 Hawaii at 313, 219 P.3d at 1100.

            This reasoning applies to Doe’s case.         The facts

alleged in Doe’s letter dated March 24, 2013 indicate that he

was not a Group 3 offender seeking to terminate registration

requirements, but rather a Group 2 offender seeking a

declaration from the attorney general, pursuant to HRS § 91-8,

that the registration requirements of HRS § 846E-2(a) would not

apply to him if he were to vacation in Hawaii for longer than

ten days.    That Doe, proceeding pro se, mis-cited the

appropriate subsection of the HRS or used the term “termination”

with respect to registration requirements, does not preclude a

liberal construction of his letter.         Indeed, when viewed

together with Doe’s initial e-mail, Doe’s request as a Group 2

offender is plain.      Moreover, the attorney general’s office is

an agency that is familiar with the operation of Hawaii law, and

would be particularly adept at liberally construing a pro se

letter as an HRS § 91-8 petition request.          Thus, for the



                                     26
foregoing reasons, the Attorney General could ascertain the true

nature of Doe’s request.

          Arguably, Dupree can be distinguished on grounds that

an election clerk has a statutory duty, pursuant to HRS § 11-

25(a) (2009) and HRS § 12-8(d) (2009), to expeditiously

investigate posed challenges and objections.    Thus, liberally

construing a complaint letter is not only within the scope of

the clerk’s authority, but encouraged under the law.    In

contrast, an agency retains the discretion whether to respond to

an HRS § 91-8 petition, see Citizens, 114 Hawaii at 194, 159

P.3d at 153; therefore, conceivably, a petition that may be

liberally construed as one brought pursuant to HRS § 91-8 need

not be so construed by an agency such as the attorney general’s

office.   Such reasoning, however, ignores a fundamental tenet of

Hawaii law — that “[p]leadings prepared by pro se litigants

should be interpreted liberally.”    Dupree, 121 Hawaii at 314,

219 P.3d at 1101 (citation omitted).    Doe’s letter to the

appropriate agency unequivocally and timely sought to initiate

administrative proceedings provided for by statute.

Accordingly, his letter, too, should have been construed

liberally.   See id. (“[P]leadings in administrative proceedings

are to be construed liberally rather than technically.” (citing




                                27
Perry v. Planning Comm’n, 62 Haw. 666, 685–86, 619 P.2d 95, 108

(1980))).15

D.   HCJDC’s April 10, 2013 Letter Demonstrates That It
Construed Doe’s Letter as a Petition Pursuant to HRS § 846E-2(a)

           HCJDC’s initial response to Doe’s letter states in

relevant part:

                 We are responding to your letter on behalf of the
           Attorney General, State of Hawaii, as the Hawaii Criminal
           Justice Data Center is responsible for the maintenance of
           covered offender records in the State of Hawaii.

                 In regards to whether your Washington State
           conviction of Communication with a Minor for Immoral
           Purposes is a covered offense requiring registration in
           Hawaii, Chapter 846E-2, Hawaii Revised Statutes (HRS)
           requires you to register in this state before any
           determination can be made. Your petition for termination
           of registration requirements is premature as there has been
           no determination of whether you are required to register as
           a covered offender, and you have not complied with the
           requirements pursuant to Chapter 846E-10, HRS, for
           termination.

                 As such, you will be required to register in Hawaii
           should you remain in this state for more than ten days or
           for an aggregate period exceeding thirty days in one
           calendar year. . . .

           According to this response, it appears that HCJDC

properly construed Doe’s letter as a “petition for termination

of registration requirements” pursuant to subsection (a), not

subsection (b), of HRS § 846E-2.          This is made apparent by the

following portions of its response:

     (1) “In regards to whether your Washington State conviction

of Communication with a Minor for Immoral Purposes is a covered

offense requiring registration in Hawaii . . . .”            The key issue
     15
            This opinion is not intended to limit agencies’ authority to
reasonably request relevant information from a petitioner.


                                     28
identified by HCJDC was whether Doe’s Washington state offense

is a “covered offense”;

      (2) “Your petition for termination of registration

requirements is premature as there has been no determination of

whether you are required to register as a covered offender, and

you have not complied with the requirements pursuant to Chapter

846E-10, HRS, for termination.”            The two reasons given by HCJDC

as to why Doe’s request was “premature” — that there was yet no

determination of whether Doe is required to register as a

covered offender, and that Doe failed to follow the termination

procedures provided in HRS § 846E-10, a reference to which is

contained only in HRS § 846E-2(a) — fall solely under subsection

(a), not subsection (b), of HRS § 846E-2; and

      (3) “[Y]ou will be required to register in Hawaii should

you remain in this state for more than ten days or for an

aggregate period exceeding thirty days in one calendar year.”

HCJDC based its conclusion on the duration condition16 and not


      16
            The duration condition was not codified as part of HRS § 846E-
2(a) until April 30, 2013. See supra note 2. However, at the time it sent
its letter to Doe, HCJDC was already aware of the possible law change to
subsection (a) as the Attorney General had submitted written testimony on
behalf of the underlying bill when it was initially introduced, observing:

                  Section 846E-2(a), HRS, is being amended to clarify
            the basic registration requirement, and make it clear that
            covered offenders, whether or not residents of this State,
            who remain in the State for more than ten days or for an
            aggregate period exceeding thirty days in one calendar
            year, must register with the Attorney General.

AG Testimony at 3.   Moreover, by April 10, 2013, the date of HCJDC’s response
                                                              (continued . . .)

                                      29
the “establish[ment] or maint[enance] [of] a residence in

[Hawaii].”

           Indeed, nothing in HCJDC’s letter indicates that it

construed Doe’s letter as anything but a request by a Group 2

offender as to whether his Washington state offense is a

“covered offense requiring registration in Hawaii.”

           As discussed supra Part IV.B., determining whether a

Group 2 offender’s out-of-state offense is a “covered offense”

is a condition precedent for that offender to be required to

register in Hawaii.     Accordingly, HCJDC’s assertion that Doe

“will be required to register in Hawaii should [he] remain in

this state for more than ten days or for an aggregate period

exceeding thirty days in one calendar year,” without first

determining whether his offense is a “covered offense,” is an

inaccurate application of the law.

E.   HCJDC’s May 16, 2013 “Modification” Letter Conflates
Subsections (a) and (b) of HRS § 846E-2

           As an initial matter, HCJDC’s May 16, 2013 letter

issued after Doe filed his Notice of Appeal on May 6, 2013, yet

was submitted to the circuit court as part of the certified


(. . . continued)
letter, the pending bill containing the duration condition, SB1016 SD1 HD2,
had already passed a third reading in the form that it was eventually
enacted. See Hawaii State Legislature, “2013 Archives, SB1016 SD1 HD2,”
http://www.capitol.hawaii.gov/Archives/measure_indiv_Archives.aspx?billtype=S
B&billnumber=1016&year=2013.



                                     30
record on appeal.     However, as Doe raised no objections to the

letter’s inclusion, we proceed to examine the letter.

         The May 16, 2013 letter “modified” HCJDC’s April 10

response, stating the following:

               Your Notice of Appeal to the Circuit Court filed on
         May 6, 2013 has caused my office to review the April 10,
         2013 response that was sent to you. That response
         inadequately conveyed the Department of Attorney General’s
         response and we use this opportunity to modify the response
         as follows.

               Your March 24, 2013 “Petition,” which was received on
         April 1, 2013, sought termination of sex offender
         registration requirements pursuant to Hawaii Revised
         Statutes (HRS) section 846E-2(b), for a June 23, 2011
         conviction on two counts of “Communication with a Minor for
         Immoral Purposes.”

         [quotation of HRS § 846E-2(b) omitted]

               Therefore, because you were convicted and required to
         register in the State of Washington, under the above-
         referenced statute [HRS § 846E-2(b)], if you reside in
         Hawaii for more than ten days or for an aggregate period
         exceeding thirty days in one calendar year, you are
         required to register. Registration is a prerequisite to
         your filing of a petition for termination of registration
         requirement [sic].

(footnote omitted).    In sum, HCJDC re-characterized Doe’s letter

from a petition brought pursuant to subsection (a), to one

brought pursuant to subsection (b), of HRS § 846E-2.         Further,

despite the Notice’s clear reference to HRS § 91-8, HCJDC

declined to address it.

         Even with this “modification,” however, HCJDC’s

position continued to lack clarity.      Notably, HCJDC’s conclusion

conflated subsections (a) and (b) when discussing the

registration requirements of subsection (b).        Specifically,


                                  31
HCJDC stated: “[B]ecause you were convicted and required to

register in the State of Washington, under the above-referenced

statute [HRS § 846E-2(b)], if you reside in Hawaii for more than

ten days or for an aggregate period exceeding thirty days in one

calendar year, you are required to register” (emphasis added).

In other words, HCJDC did not refer to subsection (b)’s

condition that registration under it is required for “[an out-

of-state offender] who establishes or maintains a residence in

[Hawaii],” but rather, HCJDC supplanted the word “remains” in

subsection (a)’s duration condition with “reside” and presented

that as subsection (b)’s condition.   It is inexplicable why

HCJDC referred to the duration condition of subsection (a) to

define the residence requirement of subsection (b).

          Additionally, HCJDC’s fusion of the two subsections is

problematic, particularly here, where its communication was

directed to a pro se petitioner who wished to “visit” Hawaii for

longer than ten days, and who was seeking a declaration

regarding the law’s application to him.   As discussed supra Part

IV.A., with respect to out-of-state offenders, the registration

requirements outlined in subsections (a) and (b) do not

simultaneously apply.   Specifically, Hawaii’s registration

scheme simply does not reach either Group 1 offenders or Group 2

offenders whose offenses are not “covered offenses”: subsection



                                32
(a) applies to Group 2 offenders whose offenses are “covered

offenses”; and subsection (b) applies to Group 3 offenders.

F.   The ICA Erred in Affirming the Circuit Court’s Dismissal of
Doe’s Notice of Appeal for Lack of Jurisdiction

           Both the ICA and the circuit court concluded that the

circuit court lacked jurisdiction to hear Doe’s appeal because

the written communications between Doe and HCJDC did not

constitute a contested case.   Use of the “contested case”

analytical framework misses the mark because appeals of agency

responses to petitions by aggrieved persons for declaratory

orders pursuant to HRS § 91-8 are appealable pursuant to HRS

§ 91-14.   See AlohaCare, 126 Haw. at 342, 271 P.3d at 637 (“This

court has recognized that judicial review of orders disposing of

petitions for declaratory rulings pursuant to HRS § 91–8 are

also subject to judicial review, although those orders may not

result from contested cases.” (citation omitted)); see also Part

IV.B. (cases cited).   The threshold issue, then, is whether

Doe’s letter should have been construed as a petition for a

declaratory order pursuant to HRS § 91-8 (and hence, HCJDC’s

response construed as one pursuant to HRS § 91-8) instead of a

petition for termination of registration requirements under HRS

§ 846E-2(b).   If so, the circuit court would not have lacked the

jurisdiction to hear Doe’s appeal, but instead would have had

the authority to consider the merits of his question — whether


                                33
he is a “covered offender” that must register if he were to

remain in Hawaii for longer than the duration condition.

          As discussed supra Part IV.C., Doe’s letter should be

liberally construed as an HRS § 91-8 petition regarding the

applicability of HRS § 846E-2(a), given the factual

circumstances asserted by him in his letter and that he had

proceeded pro se.   See Dupree, 121 Hawaii at 314, 219 P.3d at

1101 (citation omitted).   Given that Doe reiterated that he

wished merely to “visit” or “vacation” in Hawaii, it was plain

that Doe cited to the incorrect subsection for his petition, as

HRS § 846E-2(b) only applies to offenders who “establish[] or

maintain[] a residence in [Hawaii].”

          Further, as discussed supra Part IV.D., despite Doe’s

incorrect citation to HRS § 846E-2(b), it appears HCJDC

nevertheless initially construed Doe’s letter as a petition

brought with respect to HRS § 846E-2(a), as the statutory

provisions cited or quoted by HCJDC all point to subsection (a).

As noted by the Attorney General at oral argument before the

circuit court, subsection (a) provides an express procedure for

registered covered offenders to engage in a civil proceeding to

terminate requirements pursuant to HRS § 846E-10.     At no time

had Doe requested this kind of proceeding.   See supra note 12.

But it is precisely because the circumstances laid out in Doe’s


                                34
letter do not involve HRS § 846E-10 or an existing registration,

that the only reasonable construction of Doe’s letter is as a

petition brought pursuant to HRS § 91-8, inquiring whether he is

a “covered offender” required to register pursuant to HRS

§ 846E-2(a) if he visited Hawaii for longer than ten days.

          For the foregoing reasons, a reasonable interpretation

of HCJDC’s initial letter is as a denial of Doe’s petition for a

declaratory order.    The Attorney General had argued before the

ICA that Doe’s letter did not amount to a HRS § 91-8 petition

because the letter cited to subsection (b) and used the word

“termination,” and therefore did not comply with the attorney

general’s administrative rules.      These rules require, in

relevant part, that “petition[s] for declaratory rulings”:

          [(1)] state clearly and concisely the controversy or
          uncertainty, [(2)] . . . cite the statutory authority or
          rule or order involved, [and (3)] . . . include a detailed
          statement of all the facts and the reasons or grounds
          prompting the petition, together with full disclosure of
          the petitioner’s interest . . . .

HAR § 5-1-70(a).

          Yet, for the reasons discussed in Parts IV.C.-D.,

Doe’s letter would suffice when a liberal construction is

afforded, based on the factual circumstances advanced by Doe, a

pro se petitioner.    Moreover, HCJDC had issued a “modification”

letter — which is part of the instant record on appeal — after

Doe filed the Notice.    Yet, the “modification” letter wholly



                                   35
ignores Doe’s repeated references to HRS § 91-8 within the

Notice, which should have crystallized what Doe sought.

         In any event, even if Doe’s letter is construed to be

flawed, that the attorney general may “summarily dismiss a

petition for a declaratory order if the petition does not meet

the requirements of this section,” HAR § 5-1-70(a), does not

change the nature of Doe’s letter as a petition, regarding which

a decision was made by the Attorney General, thus affording him

the right to appeal that decision to circuit court pursuant to

HRS § 91-14, if aggrieved.

         Notably, before the circuit court, Doe discussed

Hawaii’s sex offender registration scheme and whether his out-

of-state offense was one that placed him within that scheme.

Doe emphasized:

         Your Honor, . . . if you take Section 2(b) out, which refers to
         out-of-state convictions, the rest of the statute refers to
         covered -- defines a covered offense as one that would be a
         sexual offense in this state. Taking Section 2(b) out, if you
         committed the offense out of the state that would be a sexual
         offense in this state, then the rest of the chapter applies to
         you. That determination has not been made.

         . . . .

               The prerequisite requirement -- the legislature’s intent
         was clear. If your offense is not a registrable offense in this
         state based on not being equivalent, defined under Section 1,
         then you should not -- you’re not required to register.

Thus, despite proceeding pro se, Doe clarified that if HRS §

846E-2(b) did not apply to an out-of-state offender, e.g., he or

she has not “establish[ed] or maintain[ed] a residence in



                                  36
[Hawaii],” HRS § 846E-2(b), then the offender need only register

in Hawaii if his or her out-of-state offense is a “covered

offense” in this State; and that this determination must be made

before registration is imposed.    Thus, although the word

“termination” was readily used at oral argument by the circuit

court and the parties, it is evident that Doe’s dispute

concerned his request to the Attorney General for a

determination as to “whether or not . . . [he, as a Group 2

offender, is] a covered offender.”     The review of this agency

determination squarely falls within the circuit court’s

jurisdiction.

G. The Attorney General’s Apparent Position That It Cannot
Determine Whether Out-of-State Offenders Are “Covered Offenders”
until after They Arrive in Hawaii and Initially Register, Is
Untenable

          Lastly, we note that the Attorney General appears to

take the position that whether an out-of-state offender is a

“covered offender” cannot be determined until that person

“physically arrives in the State and initially registers,

including providing his [or her] fingerprints to verify his [or

her] identity,” as “the Attorney General lacks the statutory

authority to deem someone ‘not a covered offender’ prior to

registration.”   (emphasis omitted).    Specifically, with respect

to Doe, the Attorney General’s stated position was:




                                  37
           If [Doe] is found not to be a “covered offender,” then [he]
           will not have to continue to register under subsection (a).

           . . . .

           [A]fter [HCJDC] verifies [Doe]’s identity and physical
           presence in the state, [HCJDC] can then request certified
           documents from Washington confirming [Doe]’s convictions,
           run a full criminal history check in state and federal
           databases, and issue a determination as to whether [Doe] is
           indeed a “covered offender.”

(emphasis added).      This suggests that Doe and other Group 2

offenders — those who do not establish or maintain a residence

in Hawaii but who wish to visit Hawaii for more than ten days or

for an aggregate period greater than thirty days in a calendar

year — are effectively treated like Group 3 offenders despite

the legislature’s intent to treat the two groups as distinct.17

           To the extent there is any confusion regarding the

law, it is important to clarify Hawaii’s sex offender

registration scheme.      By way of HRS § 91-8, the legislature

intended to foster self-compliance with all agency-administered

statutes, such as HRS § 846E-2.        Moreover, as a practical

matter, the sex offender registration scheme relies heavily on

self-reporting.      Requiring Group 2 offenders to register before

they can determine whether an out-of-state offense is a “covered

offense”18 in Hawaii effectively deters voluntary self-reporting.


     17
            As such, any possible conflict between HRS § 846E-2(b) and HRS
§ 91-8, as suggested by the Attorney General before the lower courts, does
not affect the court’s consideration here.
     18
            Notably, the Attorney General concedes that whether Doe is a
“covered offender” is a question of law.


                                     38
Accordingly, advanced inquiries by out-of-state Group 2

offenders should be encouraged.

                          V. Conclusion

         For the foregoing reasons, we vacate the ICA’s

affirmance of the circuit court’s dismissal of Doe’s agency

appeal based on a lack of jurisdiction, and remand this case to

the Attorney General so that Doe’s petition can be addressed

consistent with this opinion.



John Doe,                              /s/ Mark E. Recktenwald
petitioner pro se
                                       /s/ Paula A. Nakayama
Marissa Luning,
for respondent                         /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                  39